DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 01/21/2020, in which claims 1-21 are pending and ready for examination. 

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 01/21/2020.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 

Reference number 300 in Fig.3
Reference number 700 in Fig.7
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4 and 15, the claims recite the limitation “…the updated cost is greater than an the initial cost…” (Emphasis added). It is unclear if the limitation is redefining an antecedent basis or relying on previously established antecedent basis.  


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2014/0350743 to Asghari et al. (hereinafter Asghari)


Regarding claim 1, Asghari discloses an energy storage device (Abs: “…to adaptively charge a battery from the one or more power sources or to discharge the battery.” Thus a battery (i.e. energy storage device) is disclosed), comprising: 
a controller configured to determine an operating schedule for the energy storage device based on at least an initial cost, the initial cost being a function of at least a load profile and a power production profile of at least one renewable energy source associated with the energy storage device and the operating schedule being established for a predetermined period (“[0073]… Block 602 accepts the inputs to the advisory layer 502, including the forecasted profiles for load over the course of the next 24 hours. Block 604 optimizes a periodic economic dispatch problem to determine the predicted best balance of power use from the grid, batteries, and renewable sources. Block 606 uses these predictions to calculate directives to be used over the course of the day….[0076] …where J is the economic dispatch objective function (total cost of generation), T is the optimization horizon, N is the number of generators in power system, C(PGen(i, t)) is the cost of generating power PGen for generator i at time t, PLoad(t) is the power system load at time t, and C(i) is the set of constraints for generator i.” Thus, a dispatch (i.e. schedule) of power components, including energy storage usage, is based on cost that is a function of generation (e.g. renewable) and load profiles); 
determine an updated cost based on at least the operating schedule (“(0039] Step 3: The proposed economic dispatching problem is solved which results in a sequence of control actions for each time instance of optimization horizon. [0040] Step 4: The first control action is implemented which means the output of each energy source and battery is determined for current time. The rest of the control sequence will be ignored. [0041] Step 5: System response (new level of battery SoC, battery power price, etc.) to injected control command is measured and utilized as a feedback for next iteration to improve system performance…” Thus, the algorithm determines an updated iteration based on actions of previous step. This means that the updated dispatch cost is based on actual (i.e. feasible) scheduled actions); 
identify an operating mode from a plurality of operating modes for a predetermined operating period based on the updated cost and the operating schedule (“[0041] Step 5: System response (new level of battery SoC, battery power price, etc.) to injected control command is measured and utilized as a feedback for next iteration to improve system performance. [ 0042] Steps 4 & 5 together help the management system to perform a closed-loop control algorithm. Closed-loop characteristic makes the MPC to be robust and reliable for dealing with errors in system modeling and forecasting the renewable generations and load profiles. (0043] Step 6: Horizon control recedes just one time step and MPC repeats the algorithm by going back to step 1….(0037] Step 1: Current system information and system response to previous inputs are measured. In addition, forecasted profiles are updated for new optimization horizon. (0038] Step 2: Based on update information, system model, optimization objective function, and constraints are updated. (0039] Step 3: The proposed economic dispatching problem is solved which results in a sequence of control actions for each time instance of optimization horizon…[0058] In 1.1.1.A.4, the process sends required commands for optimal operation of micro-grid to second Layer. Considering the obtained optimal results, optimal battery mode of operation (discharge, idle, or charging mode), battery SoC, and battery power price are sent to real-time controller in second layer for implementation” Thus, by iteration, an operating mode in the form of a control command action is identified based on updated calculations); 
and 
operate the Energy storage device in the operating mode for the predetermined operating period (“[0040] Step 4: The first control action is implemented which means the output of each energy source and battery is determined for current time. ” Thus, storage action iteratively implemented).


Regarding claim 2, Asghari discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Asghari further discloses wherein the operating schedule includes a subset of feasible modes identified from the plurality of operating modes (“(0039] Step 3: The proposed economic dispatching problem is solved which results in a sequence of control actions for each time instance of optimization horizon. [0040] Step 4: The first control action is implemented which means the output of each energy source and battery is determined for current time. The rest of the control sequence will be ignored. [0041] Step 5: System response (new level of battery SoC, battery power price, etc.) to injected control command is measured and utilized as a feedback for next iteration to improve system performance…[0058] In 1.1.1.A.4, the process sends required commands for optimal operation of micro-grid to second Layer. Considering the obtained optimal results, optimal battery mode of operation (discharge, idle, or charging mode), battery SoC, and battery power price are sent to real-time controller in second layer for implementation…only the optimal elements at the first time step, P*(i, 1 ), are selected and the rest of the optimal solution will be ignored.” Thus, out of a set of possible battery modes, the subset of the current action is used, meaning it has been identified as the feasible mode.).



Regarding claim 4, Asghari discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
 further discloses wherein the controller is further configured to determine a charging limit value or a discharging limit value in response to determining that the updated cost is greater than an the initial cost of the operating schedule (“[0111]…To make the decision, the real-time layer 504 should calculate the cost of power stored in the battery to compare it with grid electricity price. To obtain the battery power cost, it may be assumed that the battery initially has X[kWh] stored energy at time t with the cost of At any charge event (P mismatch(t)>O) for the time period of t-.t, the battery power cost, C8 (t+ti.t), is updated based on:…in which P gr,fa"(t) is the imported grid power that adds to excess PV power to reach the constant charging level… [0112] To supply the net demand, real-time layer compares the grid electricity rate with the battery power cost, C8 (t), and discharges the batteries if the following constraints are satisfied: [0113] 1) CB (t) < Cgrid) [0114] 2) SoC(t) > socmin [0115] 3) V battery(t) > Vbattery min [0116] The first constraint discharges the battery whenever its cost is cheaper than grid price. Note that in the case of considering battery energy efficiency (n), the battery power cost should be first divided by n, which increases its cost. The second constraint states the battery should not be discharged lower than the minimum allowable SoC. The SoC is calculated based on Ah model ( charge and discharge power) stated above… V batterymin in the third constraint is selected in a way that the battery voltage, V battery, keeps a reasonable margin from the battery cut-off voltage.”). 



Regarding claim 5, Asghari discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Asghari further discloses wherein the charging limit value or the discharging limit value is associated with the operating schedule (“[0111]…To make the decision, the real-time layer 504 should calculate the cost of power stored in the battery to compare it with grid electricity price. To obtain the battery power cost, it may be assumed that the battery initially has X[kWh] stored energy at time t with the cost of At any charge event (P mismatch(t)>O) for the time period of t-.t, the battery power cost, C8 (t+ti.t), is updated based on:…in which P gr,fa"(t) is the imported grid power that adds to excess PV power to reach the constant charging level. Note that the PV power is assumed to be cost free. (0112] To supply the net demand, real-time layer compares the grid electricity rate with the battery power cost, C8 (t), and discharges the batteries if the following constraints are satisfied: (0113] 1) CB (t)<Cgrid) [0114] 2) SoC(t)>socmin [0115] 3) v battery(t)>Vbattery min [0116] The first constraint discharges the battery whenever its cost is cheaper than grid price. Note that in the case of considering battery energy efficiency (n), the battery power cost should be first divided by n, which increases its cost. The second constraint states the battery should not be discharged lower than the minimum allowable SoC. The SoC is calculated based on Ah model ( charge and discharge power) stated above… V batterymin in the third constraint is selected in a way that the battery voltage, V battery, keeps a reasonable margin from the battery cut-off voltage.” Thus, the limit is based on the operation of the batter, and therefore operation schedule).


Regarding claim 7, Asghari discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Asghari further discloses wherein the controller is further configured to forecast a power-production profile of the at least one renewable energy source associated with the energy storage device for the predetermined period (“[0036]… current and future information is needed including forecasted load and renewable generations profiles… [0051]… the advisory layer runs the MPC optimization problem once per day at 12:00 am. In this way, considering the forecasted availability of renewable energy for the next 24 hours,”).



Regarding claim 8, Asghari discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Asghari further discloses wherein the predetermined period is twenty four hours (“[0090]…the algorithm is repeated 24xn times for 24 hours of the
day.”).



Regarding claim 9, Asghari discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Asghari further discloses wherein the predetermined operating period is one hour (“[0090]…Considering, for example, n sampling time at each hour, the algorithm is repeated 24xn times for 24 hours of the
day.”).



Regarding claim 10, Asghari discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Asghari further discloses wherein the at least one renewable energy source is a photovoltaic system (“[0094]… Without loss of generality, the renewable source may be assumed to be a solar panel for the purposes of the following description-other types of renewable power could also be used instead of, or in addition to, PV power.”).



Regarding claim 11, Asghari discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Asghari further discloses wherein the controller is further configured to repeat the steps of determining an updated cost and identifying the operating mode at the end of each predetermined operating period (“([0045]… the process updates profiles for optimization horizon: forecasted renewable generations; forecasted load; and time-of-use grid electricity price, among others (110). Next, the process updates MPC objective function for battery and grid power cost minimization over the optimization horizon… The process then selects the charging or discharging level of battery and its power price for the next one hour operation of real-time controller based on comparison of optimal DoD and battery power price with their initial values (114)… [0072] The real-time layer economically operates the microgrid based on long term directives on a minute-by-minute basis and guarantees the reliability of the system by considering all operational constrains. In other words, the real-time layer 504 charges and discharges the storage device (e.g., a battery) and controls the renewable generation and imported power from the grid to supply the load on short timescale ( e.g., minute-to-minute)…[0082]… Block 712 advances the horizon by one time step, brining processing back to block 702. This repeats, moving the horizon back by one time step for each iteration, until the full 24 hours have been covered”).


Claim 12 is rejected on the same grounds as claim 1.
Claim 13 is rejected on the same grounds as claim 2.
Claim 15 is rejected on the same grounds as claim 4.
Claim 16 is rejected on the same grounds as claim 5.
Claim 18 is rejected on the same grounds as claim 7.
Claim 19 is rejected on the same grounds as claim 8.
Claim 20 is rejected on the same grounds as claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Asghari, in view of US Patent Publication No. 2017/0288413 to Varadarajan et al., (hereinafter Varadarajan)


Regarding claim 3, Asghari discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Asghari further teaches wherein a plurality of operating modes include a charge mode from energy generated from an at least one renewable energy source  (“[0021]… the battery can be charged
by renewable source, PrenewB(t),…”), another charge mode from energy generated from an energy grid (“[0021]… the battery can be charged by … grid power, PGB(t)...”), discharge mode following the load profile (“[0111]… discharge the battery to supply the net demand, D(t)-PPB(t).”), and an idle mode (“[0073]… Then makes decisions as to how to manage storage devices (e.g., charging, discharging, idle)” and fig, 4B).

Asghari does not explicitly teach a discharge mode at a maximum power.
However, Varadarajan from the same or similar field of energy storage control, teaches wherein a controller is configured to forecast a load profile for a predetermined period using a neural network forecaster (“[0060] FIG. 6 shows example state table 600 for calculating target charge/discharge levels of ES system 110 in microgrid 100... Based on the state-of-energy, a target or preferred charge and discharge level of the energy storage system is determined to bring it to a target or preferred range. In some cases, it may be advantageous to keep the battery not too empty and not too full to maintain capacity to, e.g., offset fluctuations in the PY system by charging and discharging accordingly. In an aspect, this may have advantages of improving battery life as well [0061] Controller 120 may control ES system 110 indirectly in a number of different states … [0062] One technical advantage of controlling the dispatching of EG systems (e.g., PY systems) based on the state-of-energy of an energy storage device is expediency..[0065]… P DISCHARGE can be the maximum active power that the energy storage system can supply at a given time… [0070] At state L4 ("High" state), the optimal charge is 0 and the optimal discharge can be the maximum allowable discharge rate of the energy storage system, as shown in state table 600.”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage analysis and control as described by Asghari and incorporating discharging at a maximum power, as taught by Varadarajan.  
One of ordinary skill in the art would have been motivated to do this modification in order to expediently providing a maximum amount of power that may be needed from an energy from a storage device to a load and to maintain an adequate capacity of storage device that may improve battery life (see P60-62, Varadarajan).

Claim 14 is rejected on the same grounds as claim 3.


Regarding claim 21, Asghari teaches an energy storage device  (Abs: “…to adaptively charge a battery from the one or more power sources or to discharge the battery.” Thus a battery (i.e. energy storage device) is disclosed), comprising: circuitry configured to operate the energy storage device in one of a plurality of modes (“[0058] In 1.1.1.A.4, the process sends required commands for optimal operation of micro-grid to second Layer. Considering the obtained optimal results, optimal battery mode of operation (discharge, idle, or charging mode), battery SoC, and battery power price are sent to real-time controller in second layer for implementation…”, each of the plurality of modes having preset operating parameters (“[0082]…The operational constraints for microgrid ED problem include the microgrid model equations set out above. Since all defined parameters are physical variables, another set of constraints is added, which defines them as positive parameters…[0101] The parameters, offpeak SoC, Midpeak PV Threshold, and Peak PV Threshold are passed to the real-time layer as long term directives to optimize the performance of the management system and microgrid…Different regions of any tariff structure are first identified and then the SoC and PV threshold directives are adaptively adjusted based on the identified regions…” Thus charging and discharging have considered parameters); and wherein the plurality of modes includes a first charge mode from energy generated from at least one renewable energy source (“[0021]… the battery can be charged by renewable source, PrenewB(t),…”), a second charge mode from energy generated from the at least one renewable energy source  (“[0021]… the battery can be charged by renewable source, PrenewB(t),…”) with a charging limit (“(0030] 3) Upper and lower bound for battery SoC which by
considering the SoC difference equation (8) will be a dynamic inequality constraint:
 SOCmin <= SOC(t) <= SOCmax..” Thus, there can be a limit on charge), a third charge mode from energy generated from an energy grid (“[0021]… the battery can be charged by … grid power, PGB(t)...”), a fourth charge mode from energy generated from the energy grid  (“[0021]… the battery can be charged by … grid power, PGB(t)...”) with the charging limit (“(0030] 3) Upper and lower bound for battery SoC which by considering the SoC difference equation (8) will be a dynamic inequality constraint:  SOCmin <= SOC(t) <= SOCmax...[0097].. The Offpeak SoC directive determines how much the battery needs to be charged during off-peak time 802, while maintaining enough extra capacity for PV charging during peak
times 806.” Thus, there can be a limit on charge), a second discharge mode at the maximum power with a discharging limit (“[0116] The second constraint states the battery should not be discharged
lower than the minimum allowable SoC.”), a third discharge mode following a load profile (“[0111]… discharge the battery to supply the net demand, D(t)-PPB(t).”), a fourth discharge mode following the load profile with the discharging limit (“[0104]… The Offpeak SoC directive provided by the advisory layer 502 defines this PV charging
capacity limit. Therefore, real-time layer 504 starts to supply the load by discharging the battery up to Offpeak SoC level...[0116] The second constraint states the battery should not be discharged
lower than the minimum allowable SoC.”), and an idle mode (“[0073]… Then makes decisions as to how to manage storage devices (e.g., charging, discharging, idle)” and fig, 4B).

Asghari does not explicitly teach a discharge mode at a maximum power.
However, Varadarajan from the same or similar field of energy storage control, teaches wherein a controller is configured to forecast a load profile for a predetermined period using a neural network forecaster (“[0060] FIG. 6 shows example state table 600 for calculating target charge/discharge levels of ES system 110 in microgrid 100... Based on the state-of-energy, a target or preferred charge and discharge level of the energy storage system is determined to bring it to a target or preferred range. In some cases, it may be advantageous to keep the battery not too empty and not too full to maintain capacity to, e.g., offset fluctuations in the PY system by charging and discharging accordingly. In an aspect, this may have advantages of improving battery life as well [0061] Controller 120 may control ES system 110 indirectly in a number of different states … [0062] One technical advantage of controlling the dispatching of EG systems (e.g., PY systems) based on the state-of-energy of an energy storage device is expediency..[0065]… P DISCHARGE can be the maximum active power that the energy storage system can supply at a given time… [0070] At state L4 ("High" state), the optimal charge is 0 and the optimal discharge can be the maximum allowable discharge rate of the energy storage system, as shown in state table 600.”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage analysis and control as described by Asghari and incorporating discharging at a maximum power, as taught by Varadarajan.  
One of ordinary skill in the art would have been motivated to do this modification in order to expediently providing a maximum amount of power that may be needed from an energy from a storage device to a load and to maintain an adequate capacity of storage device that may improve battery life (see P60-62, Varadarajan).


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asghari, in view of US Patent Publication No. 2016/0211664 to Subbotin st al., (hereinafter Subbotin)


Regarding claim 6, Asghari teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Asghari does not explicitly teach wherein a controller is configured to forecast a load profile for a predetermined period using a neural network forecaster.

However, Subbotin from the same or similar field of energy dispatch including energy storage dispatch and control, teaches wherein a controller is configured to forecast a load profile for a predetermined period using a neural network forecaster (“[0018]…A dispatch planner module 134 provides for the planning of the generation and the release or discharge of energy to the load 104. A dispatch controller 136 dispatches or directs the flow of energy provided by the renewable resources 106, the dispatchable resources 108, and the energy stored in the storage devices 110…[0028] The optimization problem is formulated with a cost function and takes into account the cost of energy, demand charges, battery efficiencies and life to depletion, maintenance and replacement costs for each component of the energy system, and other parameters that influence operating costs of the energy system 100 for a specified time horizon TH…[0029] To solve the described optimization problem, the dispatch planner module 134 receives a forecasted load profile over the specified time horizon TH' profiles of power that are forecasted to be generated by the renewable resources over the same time horizon…[0030] Since at any given instant of time, the future load profiles of the load 104 and the future power profiles available from the renewable resources 106 are unknown, such profiles are forecasted. The load and renewables predictors module 130 includes a number of predictor algorithms that generate forecasts of the future load requirements of load 104 and the power anticipated to be available from renewable resources 106 on the prediction time horizon TH…[0031] For example, the load predictor module 130 in one embodiment is implemented with a neural network model of the load 104 that is populated or trained with historical load profiles of the energy system 100 and is capable of generating a forecast of the load 104 which occurs in the future on a timeline horizon of several hours or one or more days. In one example for instance, power requirements of a load are predicted based on power usage during a workweek as opposed to power usage during a weekend. Neural networks are known and are used in one embodiment.”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the energy storage analysis and control as described by Asghari and incorporating neural network load forecasting, as taught by Subbotin.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a known method of load prediction to forecast load to better determine an dispatch action in anticipation of the forecasted load (see P29-31, Subbotin).


Claim 17 is rejected on the same grounds as claim 6.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117